DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Romanik on December 21, 2021.

The application has been amended as follows: 
In the claims:

1.	A heat exchanger arrangement comprising: 
walls defining at least two circuit passages for porting a first fluid, a first of the circuit passages defining a first passage length, and a second of the circuit passages defining a second passage length, the second passage length being different from the first passage length, wherein the first of the circuit passages is directly adjacent to the second of the circuit passages;
wherein the walls are being in thermal communication with a second fluid while isolating the first fluid from the second fluid, such that the first fluid and the second fluid flow in the same direction; and 
wherein at least one of the first circuit passage and the second circuit passage includes a flow control feature configured to decrease an imbalance in flow between the first circuit passage and the second circuit passage

16.	A method of reducing an imbalance in flow impedance throughout a heat exchanger arrangement comprising walls defining at least two circuit passages for porting a first fluid, a first of the circuit passages defining a first passage length, and a second of the circuit passages defining a second passage length, the second passage length being different from the first passage length, the first of the circuit passages being directly adjacent to the second of the circuit passages, the walls being in thermal communication with a second fluid while isolating the first fluid from the second fluid, the method comprising: 
flowing the first fluid and the second fluid in a first direction through the heat exchanger; and 
decreasing an imbalance in flow between the first circuit passage and the second circuit passage by flowing the first fluid adjacent a flow control feature within at least one of the first circuit passages, compared to if the flow control feature were not present.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649